ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
L-3 Communications Integrated Systems, L.P.         )   ASBCA No. 60715
                                                    )
Under Contract No. FA8620-06-G-4002 et al.          )

APPEARANCES FOR THE APPELLANT:                          Karen L. Manos, Esq.
                                                        Erin N. Rankin, Esq.
                                                         Gibson Dunn & Crutcher LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Cara A. Wulf, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Boston, MA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
30 days of the date of this Order.

      Dated: 10 November 2016



                                               FMARK N. STEMPLER
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60715, Appeal ofL-3
Communications Integrated Systems, L.P., rendered in conformance with the Board's
Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2